Citation Nr: 0022519	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
December 1980 to April 1981, December 1990 to May 1991, and 
from August 1991 to March 1992, appealed that decision.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

2.  The veteran has submitted evidence of a PTSD diagnosis 
related to a stressor that occurred during the Persian Gulf 
War.

3.  There is supporting evidence that the asserted stressor 
occurred.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also, 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran's central contention is that he has PTSD as a 
result of his service in the Persian Gulf War.  Specifically, 
the veteran has asserted that he was at Dhahran, Saudi Arabia 
on February 25, 1991 when an Iraqi Scud missile hit a 
military barracks.  While other stressors have been related, 
this is the veteran's essential argument.  In support of his 
claim, the veteran submitted a copy of orders that show that 
he was ordered to the 180th Transportation Company as of 
February 16, 1991.  Numerous other records reflect that the 
veteran served in many other units during his Persian Gulf 
service.  Records obtained by the RO reflect that that 
Company was a part of the 7th Transportation Group.  Other 
orders reflect that the veteran was present in Dhahran in 
February 1992.  Other records confirm that on February 25, 
1991, an Iraqi Scud missile hit a barracks, killing 28 
servicemen.  

As a result of his claim, the RO afforded the veteran a VA 
psychiatric examination in May 1997.  The examiner diagnosed 
the veteran with PTSD, which is consistent with the diagnosis 
made the prior month as a result of six weeks of VA in-
patient psychiatric care.  In the aggregate, the PTSD 
diagnoses were made as a result of the veteran's stressor 
noted above, the Scud missile attack of February 16, 1991.

The above evidence is sufficient to well ground the veteran's 
claim, thus triggering the VA's duty to assist.  
38 U.S.C.A. § 5107(a).  In the reasons that follow in the 
remand portion of this decision, the Board finds that further 
information is required before an informed decision can be 
made.


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.


REMAND

The evidence in the claims file does not necessarily place 
the veteran in Dhahran at the time of the February 25, 1991 
attack.  While the record does reasonably place the veteran 
with the 180th Transportation Company as of February 11, 
1991, the record is not clear where that unit was as of 
February 25, 1991.  As such, further development is required.  
In a similar manner, a complete listing of the veteran's 
assignments while in the Persian Gulf may be useful in this 
claim.

In light of the above, this claim is REMANDED to the RO for 
the following action:

1.  The RO is requested to contact the 
National Personnel Records Center in St. 
Louis and obtain complete copies of the 
veteran's personnel file that reflect his 
various assignments while stationed in 
the Persian Gulf.  

2.  The RO is requested to contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to furnish the complete unit 
history for the 180th Transportation 
Company, the unit the veteran was 
assigned to while in the Persian Gulf as 
of February 25, 1991.  In particular, the 
RO is asked to identify where the 
veteran's unit was at the time of the 
February 25, 1991 attack.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  If the 
information provided by the veteran is 
inadequate for USASCRUR to verify, the RO 
should also state in its report.  This 
report is then to be added to the claims 
folder.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD in light of relevant 
laws, regulations and decisions, 
including Cohen, 10 Vet. App. 128 (1997).  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



